Thomas, J.
The instruction of the court “that the plaintiff, to obtain a verdict on the first count, need not prove the identical words set forth and specified therein, if other words were proved to have been said by the defendant of and concerning the plaintiff, amounting to a general charge of unchastity,” was erroneous.
1st. The words set out in the declaration must be, if not precisely, yet substantially proved. The object of this mode of pleading is to give notice to the defendant of what is to be proved, not merely the nature of the charge, but the language in which it was uttered. The evidence therefore must show the charge to have been made substantially as alleged, so far even as the words are concerned. It cannot be shown that the same charge was made, but in another form, and in the use of substantially different language. Such a rule would wholly defeat the purpose of the statute in requiring the words of the charge to be spread upon the record.
2d. The proof of making a charge of unchastity against the plaintiff does not sustain the allegation in the first count that the defendant charged the plaintiff with being a common prostitute. They are not the same charge. Supposing the words as set out to have been proved, it is plain that proof of the unchastity of the plaintiff would not be a justification of the charge made.
3d. The jury having found .a general verdict on the two counts, the instruction cannot be deemed immaterial. They are not two different modes of stating one and the same slander, but two charges of slander; not one cause of action in different counts, but different causes of action in different counts.

Exceptions sustained.